UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-21172 DWS RREEF Real Estate Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 6/30/2011 ITEM 1. REPORT TO STOCKHOLDERS JUNE 30, 2011 Semiannual Report to Stockholders DWS RREEF Real Estate Fund, Inc. Ticker Symbol: SRQ Contents 3 Consolidated Investment Portfolio 5 Consolidated Statement of Assets and Liabilities — Liquidation Basis 6 Consolidated Statement of Operations — Liquidation Basis 7 Consolidated Statement of Cash Flows — Liquidation Basis 8 Consolidated Statement of Changes in Net Assets — Liquidation Basis 9 Consolidated Financial Highlights 12 Notes to Consolidated Financial Statements 17 Additional Information 18 Privacy Statement Closed-end funds, unlike open-end funds, are not continuously offered. There is a one-time public offering and once issued, shares of closed-end funds are sold in the open market through a stock exchange. Shares of closed-end funds frequently trade at a discount to net asset value. The price of the fund's shares is determined by a number of factors, several of which are beyond the control of the fund. Therefore, the fund cannot predict whether its shares will trade at, below or above net asset value. At the close of business on June 11, 2010, trading of the fund's common stock on NYSE Amex ceased. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. There are special risks associated with an investment in real estate, including REITS. These risks include credit risk, interest rate fluctuations and the impact of varied economic conditions. This report is sent to the stockholders of DWS RREEF Real Estate Fund, Inc. for their information. It is not a prospectus, circular, or representation intended for use in the purchase or sale of shares of the fund or of any securities mentioned in the report. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Consolidated Investment Portfolio as of June 30, 2011 (Unaudited) (Ratios are shown as a percentage of Net Assets) Shares Value ($) Units 92.7% Hotels Canyon Ranch Holdings LLC* (a) (Cost $5,760,000) Cash Equivalents 8.6% Central Cash Management Fund, 0.11% (b) (Cost $143,905) % of Net Assets Value ($) Total Consolidated Investment Portfolio (Cost $5,903,905)+ Other Assets and Liabilities, Net ) ) Net Assets Applicable to Common Shareholders *Non-income producing security. +The cost for federal income tax purposes was $5,903,905. At June 30, 2011, unrealized depreciation based on tax cost was $4,204,800. (a) Restricted securities are subject to legal or contractual restrictions on resale ("restricted securities") and have not been registered with the Securities and Exchange Commission under the Securities Act of 1933. The Fund may be unable to sell a restricted security and it may be more difficult to determine a market value for a restricted security. Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a restricted security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The future value of this security is uncertain and there may be changes in the estimated value of this security. Restricted Security Acquisition Date Acquisition Cost ($) Value ($) Value as % of Net Assets Canyon Ranch Holdings LLC January 2005 (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Consolidated Financial Statements. Assets Level 1 Level 2 Level 3 Total Units $
